LIPEZ, Justice,
dissenting, with whom GLASSMAN, Justice, joins.
I must respectfully dissent from the opinion of the Court, which incorrectly reads the trial court’s statement that “I do not have to*613rely on faded memories” as a refusal to consider evidence presented at the post-conviction hearing. The trial court was unpersuaded by the testimonial evidence presented by the parties because of its reliance on faded memory. In these circumstances, the transcript of the Rule 11 proceeding became the decisive evidence for the trial court in deciding whether the State met its burden of demonstrating from the entire record that the plea of Edwards was made voluntarily and knowingly. Rather than ignoring the testimonial evidence, as the Court concludes, the trial court was simply characterizing its poor quality. That was its judgment to make as the factfinder. I would affirm the decision of the trial court.